PATTERSON, Judge.
The appellant, Isaac Dailey, was charged with receiving a stolen chain saw. He appeals the trial court’s ruling denying his motion to return seized property. Dailey claims that because the case against him for receiving stolen property was nol-prossed, the chain saw should be returned to him. The state recommended that the case be nol-prossed because Dailey was already serving a life sentence on other charges.
The trial court summarily denied Dailey’s motion to return the seized property without a hearing. The record does not contain sufficient facts to enable us to review the trial court’s order denying Dailey’s motion. For this reason, we remand this case to the trial court with instructions to conduct an eviden-tiary hearing to determine Dailey’s interest in the property and to determine whether the property should be returned to him.
The trial court shall take all action directed in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time within 60 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.